             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:19 CV 280 MOC WCM

MEGHAN MARIE NEIRA,             )
individually and on behalf of   )
similarly situated persons,     )
                                )
           Plaintiffs,          )
v.                              )                           ORDER
                                )
GOODFELLA'S PIZZA, Inc.,        )
and AARON FOX,                  )
                                )
           Defendants.          )
_______________________________ )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 27) filed by Jacob J. Modla. The Motion indicates that

Mr. Modla, a member in good standing of the Bar of this Court, is local counsel

for Plaintiff and that he seeks the admission of Meredith Black-Mathews, who

the Motion represents as being a member in good standing of the Bar of the

State of Texas. It further appears that the requisite admission fee has been

paid.

        Accordingly, the Court GRANTS the Motion (Doc. 27) and ADMITS

Meredith Black-Mathews to practice pro hac vice before the Court in this

matter while associated with local counsel.
                                        Signed: January 25, 2021




    Case 1:19-cv-00280-MOC-WCM Document 28 Filed 01/25/21 Page 1 of 1
